TRANSFER ORDER
NANGLE, Chairman.
This litigation presently consists of eight actions pending in the following districts: three actions in the District of Delaware; two actions in the District of Colorado;1 and one action each in the Central District of California, Northern District of California and Southern District of New York. Before the Panel is a motion by the Northern California plaintiffs to centralize these actions, under 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings. All parties agree that 1407 transfer is appropriate; however, they disagree regarding the appropriate transferee court. Mov-ants along with plaintiffs in five actions and one related Southern New York action, two individual defendants, several Alert entity defendants2 and defendant Coopers & Lybrand support centralization in the Southern District of New York, wherein bankruptcy proceedings of several Alert entities are underway. Defendant Alert Capital Corporation, seven individual defendants, the law firm defendant and plaintiffs in the two Colorado actions support centralization in the District of Colorado, where several of the Alert entities are headquartered. The Central California plaintiff suggests centralization in the Central District of California or, alternatively, in the Colo*1231rado court. Several individual defendants alternatively favor centralization in the Northern District of California.
On the basis of the papers filed and the hearing held, the Panel finds that the actions in this litigation involve common questions of fact and that centralization under Section 1407 in the District of Colorado will best serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. These actions share questions of fact concerning alleged misrepresentations and omissions to investors in the marketing and sale of a series of limited partnerships (known as Alert Income Partners). These partnerships were formed to fund the acquisition of residential security system service contracts from local alarm system installation companies. Centralization under Section 1407 is necessary in order to avoid duplication of discovery, prevent inconsistent pretrial rulings and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the District of Colorado is the appropriate transferee court. Because several of the Alert entities are headquartered in that district, critical parties, witnesses and documents are likely found there.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on the attached Schedule A and pending in districts other than the District of Colorado be, and the same hereby are, transferred to the District of Colorado and, with the consent of that court, assigned to the Honorable Zita L. Weinshienk for coordinated or consolidated pretrial proceedings with the actions pending there.
SCHEDULE A
MDL-915 — In re Alert Income Partners Securities Litigation
District of Delaware
Axton Candy & Tobacco Co., Inc. v. Alert Holdings, Inc., et al., C.A. No. 91-CV-612
Asher Z. Rabinowitz, M.D. v. Alert Holdings, Inc., et al., C.A. No. 91-CV-615
T.S.M. Investment Corp., et al. v. Larry H. Welch, et al., C.A. No. 91-CV-705
Central District of California
Alfred Keran, et al. v. Alert Management Services, Inc., et al., C.A. No. 92-331-IH
Northern District of California
Ernest L. Prien, et al. v. Alert Holdings, Inc., et al., C.A. No. C91-4223-VRW
Southern District of New York
Alfred A. Relvas, et al. v. Henry L. Hillman, et al., C.A. No. 92-Civ-0916(VLB)
District of Colorado
Paul A. Wischmeyer, etc. v. Larry H. Welch, et al., C.A. No. 92-407
Joseph Migliozzi, et al. v. Henry L. Hillman, et al., C.A. No. 92-538

. The Colorado actions are included in the matter before us because the parties to those actions have stated in writing their respective positions on the present motion and had an opportunity to present oral argument at the Panel's March 27th hearing.
The Panel has also been notified that related actions have recently been filed in the Southern District of New York and Central District of California. These actions, and any other actions that come to the Panel’s attention, will be treated as potential tag-along actions. See Rules 12 and 13, R.P.J.P.M.L., 120 F.R.D. 251, 258-59 (1988).


. These Alert entities are Alert Holdings, Inc., The Alert Centre, Inc., Alert Equity Corporation, Alert Funding Corporation II, Alert Funding Partners, Ltd., and Alert Management Services, Inc.